DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 16-18 and 20-30 are allowed over the prior art of record.

Applicant’s arguments, see pages 3-5, filed 05/18/2021, with respect to claims 16-18 and 20-30 have been fully considered and are persuasive.  The previous prior art rejections of claims 16-18 and 20-30 have been withdrawn. 

The closest prior art of record is DE102014002111(A1), (hereinafter Limbacher) and US US 2014/0345564 (hereinafter Matsunaga).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Limbacher discloses an invention that provides a method for operating a driver assistance system in a motor vehicle which supports the driver during a coasting process, the drive train of which can be operated in a freewheeling operating mode.  Limbacher does not explicitly disclose after the motor vehicle has come to a complete stop at a stopping position, actively holding the motor vehicle in place by a holding action for at least a predetermined time span; wherein the at least one measure is used for a longitudinal guidance of 

The next prior art reference Matsunaga discloses an invention that provides an idle reduction control device that is mounted on a vehicle equipped with an engine and a brake comprising a pumping operation detector that detects a pumping operation of the brake and an engine controller that controls a start and a stop of the engine. The engine controller stops the engine after elapse of a predetermined time since a stop of the vehicle, when a number of the pumping operations during a deceleration period before the stop of the vehicle is less than a predetermined value. Matsunaga does not explicitly disclose after the motor vehicle has come to a complete stop at a stopping position, actively holding the motor vehicle in place by a holding action for at least a predetermined time span; wherein the at least one measure is used for a longitudinal guidance of the motor vehicle, wherein the at least one measure is selected from a measure group of at least one operation in a free-run operating mode and at least one operation in a coasting operating mode, wherein the coasting destination comprises the stopping position, and wherein the action plan specifies the targeted deceleration of the motor vehicle so that the motor vehicle comes to the complete stop at the stopping position.

Regarding Claim 16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:

determining a coasting destination of the motor vehicle, the coasting destination requiring a deceleration of the motor vehicle; 
determining, when the driver assistance system is activated, an action plan comprising at least one measure for a targeted deceleration of the motor vehicle, the action plan determined based at least in part on at least one effectiveness criterion relating to an energy balance of the motor vehicle, and at least one destination criterion relating to the targeted deceleration with respect to the coasting destination; 
determining predictive route data describing a distance to the coasting destination when the driver ends an activation of a gas pedal; and 
after the motor vehicle has come to a complete stop at a stopping position, actively holding the motor vehicle in place by a holding action for at least a predetermined time span; 
wherein the at least one measure is used for a longitudinal guidance of the motor vehicle, wherein the at least one measure is selected from a measure group of at least one operation in a free-run operating mode and at least one operation in a coasting operating mode, wherein the coasting destination comprises the stopping position, and wherein the action plan specifies the targeted deceleration of the motor vehicle so that the motor vehicle comes to the complete stop at the stopping position.

Regarding Claim 30, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A motor vehicle comprising a drive train operable in a free-run operating mode, the motor vehicle having a driver assistance system configured to assist a driver during a coasting process, the driver assistance system implemented using a controller configured to: 
determine a coasting destination of the motor vehicle, the coasting destination requiring a deceleration of the motor vehicle; 
determine, when the driver assistance system is activated, an action plan comprising at least one measure for a targeted deceleration of the motor vehicle, the action plan determined based at least in part on at least one effectiveness criterion relating to an energy balance of the motor vehicle, and at least one destination criterion relating to the targeted deceleration with respect to the coasting destination; 
determine predictive route data describing a distance to the coasting destination when the driver ends an activation of a gas pedal; and 
after the motor vehicle has come to a complete stop at a stopping position, actively hold the motor vehicle in place by a holding action for at least a predetermined time span; 
wherein the at least one measure is used for a longitudinal guidance of the motor vehicle, wherein the at least one measure is selected from a measure group of at least one operation in a free-run operating mode and at least one operation in a coasting operating mode, wherein the coasting destination comprises the stopping position, and wherein the action plan specifies the targeted deceleration of the motor vehicle so that the motor vehicle comes to the complete stop at the stopping position.

Claims 17-18 and 20-29 depending from Claim 16 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668